Third District Court of Appeal
                                State of Florida

                            Opinion filed May 10, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D15-2569
                          Lower Tribunal No. 13-24946
                              ________________


                                 Herbert King,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Dava J. Tunis
and Cristina Miranda, Judges.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J., and LAGOA and LOGUE, JJ.

      PER CURIAM.

      Herbert King appeals the denial of his request to vacate his plea agreement.

We affirm. The record reflects that the trial court properly considered the content
of the plea agreement. In addition, King was not prevented from filing a 3.850

motion contesting any part of his plea agreement or sentence after the denial of his

request to vacate. Any such claims are now time-barred.

      Affirmed.




                                         2